Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Claims
Claims 1-22 are pending in the current application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 11-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 requires “the at least one target set is a target set.”  It is unclear from this language as to whether the ‘at least one’ language is being further limited to a ‘single’ target set, or whether the one or more target sets is being (recursively) defined as itself a target set.  The claim language is therefore indefinite.

Claim 11 requires “the at least one target set sputters the at least one side surface of each of the substrates.”  The claim language indicates, from its construction, that it is the side surfaces of the substrate that are being sputtered.  It is not uncommon in plasma processing operations to use an electrode to sputter etch a substrate, and this process is sometimes simply shortened to sputtering.  However, from the instant specification and drawings, and further dependent claims, the instant invention is directed towards sputtering ‘onto’ the substrate from the target.  It is therefore believed this limitation is indefinite as it incorrectly identifies what is being sputtered, as the target is likely being sputtered, and the substrate is being sputtered onto, to form a coating on the substrate.  Claim 11 is therefore indefinite.

Claim 13 requires ‘the targets comprise at least one first target and at least one second target.’  Claim 11, from which claim 13 depends, defines a method step involving ‘at least one target set… each of the target sets comprising a plurality of targets.’  It is therefore whether claim 13 is attempting to define a set to be two targets, or whether claim 13 is taking each of the required plurality of targets in the set to EACH be a first and second target (thus requiring the at least two [from plurality] targets, to each be a first and second target, actually requiring at least four targets in the set as well as an even number of targets in the set).


Allowable Subject Matter
Claims 1-2 and 4-10 are allowed.

The instantly claimed apparatus and method (assuming the 35 USC 112 issue is resolved) require a sputtering system in which a movable substrate holding carrier box contains grooves to hold a plurality of substrates with a side surface outside of the box and facing a set of staggered targets for deposition onto the exposed side surface.

	While prior art discloses knowledge in the art of movable carrier boxes for holding a plurality of substrates and knowledge of carrier boxes with exposed side surfaces of substrates (see for example Sichanugrist, US 20070137574, figure 1) and knowledge of plasma processing substrates within these carriers in a processing chamber(see for example Sato, US 20160326651 - abstract, figure 1), none of the prior art teaches nor suggests this carrier setup with the exposed side surfaces facing a plurality of staggered targets for sputter deposition onto the side surfaces.
Correspondence Information

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on Monday - Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794